 

AO 91 Rev HFSCrdineQalMig;00263 Document 1 Filed on 01/30/20 in TXSD_ Page 1 of 4

 

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT
rincipo i United States Distric
Hunter Chazz Montalvo Principal United States ee a eetricto OTe es |
YOR: 2001 FILED M-20-2/(-3-M
Jose Angel Garza Co-Principal United States
YOR: 1984 JAN 3 0 2020

David J. Bradley, Clerk

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about January 28, 2020 in Starr County, in
the .__ Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Walter Adelso Flores-Hernandez, citizen of El
Salvador, and K.C. Ganesh, citizen of Nepal, along with three (3) other undocumented aliens, for
a total of five (5), who had entered the United States in violation of law, concealed, harbored or
shielded from detection or attempted to conceal, harbor, or shield from detection such aliens in
any place, including any building or means of transportation, to-wit: a residence located in Rio
Grande City, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(iii)

 

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

On December 19, 2019, Border Patrol Agents received information of a possible house used to harbor
undocumented aliens located at 207 Cenizo Street in Rio Grande City, Texas.

On January 28, 2020, agents were conducting surveillance at the suspected stash house and observed a
Nissan Sentra, driven by a male subject, arrive at the property. A short time later, agents observed two
male subjects depart in the Nissan Sentra. Troopers conducted a traffic stop on the Nissan after
observing the driver disregarding a stop sign.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [Xves L] N

“pprowea by CUSA, Amy L. Green bam | (VAC Kom

30 \2. OZ0 ins Sel — Signature of Complainant

 

Julio C. Pefia Border Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
January 30, 2020 at McAllen, Texas_,

 

 

Date City "CD
J. Scott Hacker _U. S. Magistrate Judge _ , ao

Name and Title of Judicial Officer Sign4ture/6f Judicial Officer
 

Case 7:20-m- ORFF ED STATES'DISTRICRCOURT P29" 20°
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

; | M-20- U3 -M
RE: Hunter Chazz Montalvo
Jose Angel Garza

CONTINUATION:

At the traffic stop, DPS Troopers identified the driver as Hunter Chazz Montalvo and the
passenger as Jose Angel Garza. The driver was issued a warning and both subjects were
released.

Agents continued surveilling the suspected stash house when they observed Montalvo and
Garza arrive and enter the house in a hurried manner. Shortly thereafter, the Nissan
departed the property and agents proceeded to follow it. As they followed the vehicle,
Agents observed a passenger in the rear seat of the Nissan Sentra who appeared to be —
ducking down in a manner consistent with someone attempting to conceal themselves from
view. At this time, Rio Grande City Police Department Officers were contacted to assist
with the investigation.

Rio. Grande City Police Officers followed the Nissan along with additional unmarked
police units. Officers observed the Nissan park in a parking lot. Officers approached the
driver, later identified as Montalvo, and inquired as to the subjects attempting to hide in the
back seat. Officers asked the passengers for identification however they did not respond
and failed to provide any. Agents arrived and conducted an immigration inspection on the
passengers. Agents identified K.C. Ganesh and the two (2).additional passengers as being
illegally present in the United States. At this time, Montalvo was placed under arrest and
informed of his Miranda Rights, at which time Montalvo agreed to answer questions.
Montalvo admitted to agents that he picked up the three (3) illegal aliens from the
residence and was going to transport them to McAllen, Texas. _

Agents along with Rio Grande City Police Officers proceeded to the suspected stash house
and encountered Garza at the property. Garza provided agents with verbal and written
consent to search the residence. Once inside, agents discovered two (2) additional subjects
in the home. An immigration inspection was conducted on Walter Flores-Hernandez and
the additional subject and both were determined to be illegally present in the United States.

All subjects were transported to the Rio Grande City Border Patrol Station to be processed
accordingly.

Page 2
case 720-0 BMT EB STATES DISTRICT UOURT "0°24
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

_ ATTACHMENT TO CRIMINAL COMPLAINT:

. M-20- 2 ¢3-M
RE: Hunter Chazz Montalvo
Jose Angel Garza

_ CONTINUATION:

PRINCIPAL STATEMENT:
‘Hunter Chazz Montalvo was read his Miranda Rights. He understood and agreed to provide a
sworn statement. .

Montalvo stated he knew the passengers in his vehicle were illegal aliens. Montalvo claimed he
was going to receive money to pick up the three (3) aliens from the house in 207 Cenizo Street
and transport them to McAllen, Texas.

Montalvo identified Garza, through a photo lineup, as the person who houses the aliens.

CO-PRINCIPAL STATEMENT: : |
Jose Angel Garza was read his Miranda Rights. He understood and agreed to provide a sworn
statement.

Garza stated he has been harboring illegal aliens at his residence for the past four (4) months and
receives $30 per alien. Garza claimed he was harboring five (5) aliens today but a male subject
picked up three (3) aliens before law enforcement arrived at his house. Garza stated he received
approximately four (4) to five (5) aliens per week.

Garza identified Montalvo, through a photo lineup, as the male subject who picked up the three
(3) aliens from his residence. .

MATERIAL WITNESSES STATEMENTS:

Walter Adelso Flores-Hernandez and K.C. Ganesh were read their Miranda Rights. They
understood their rights and agreed to provide a sworn statement without the presence of an
attorney.

Flores, a citizen of El Salvador, stated he made his own smuggling arrangements and was going
to pay $5,000. After crossing the river, Flores stated he walked for about two hours until he
arrived to a gas station. Flores stated that he was. picked up by a truck and taken to the residence
where he was later arrested. At the house, Flores claimed he observed a male subject speak to the
subjects from Nepal. Flores stated he also observed another male subject smoking outside the
home.

Flores identified Montalvo, through a photo lineup, as the male that made contact with the
subjects from Nepal.

Flores identified Garza, through a photo lineup, as the male subject who was smoking outside
the house.

Page 3
Case 7:20-71-CQNPTED STATES 'DISTRICPCOURT Page 4 of 4
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS © :
ATTACHMENT TO CRIMINAL COMPLAINT:

| M-20- 2!(03 -M
RE: .HunterChazz Montalvo = /
Jose Angel Garza

CONTINUATION: .

Ganesh, a citizen of Nepal, stated he paid $15,000 for his smuggling arrangements. Ganesh
stated he crossed the river along with five other people and was picked up in a vehicle driven
by a male subject. Ganesh claimed they were transported to a house where another male
subject was already there waiting for them. Ganesh claimed the same male subject that
dropped them off, was the same subject who picked them up another day.

Ganesh identified Montalvo, through a photo lineup, as the male driver.

Ganesh identified Garza, through’a photo lineup, as the male subject who was at the house.

Page 4
